       Case 1:19-cv-00395-HSO-JCG Document 5 Filed 07/17/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION


DAN BUNKERING (AMERICA) INC.                 §      CIV. ACTION NO.1:19-cv-395-HSO-JCG
                                             §      DISTRICT JUDGE OZERDEN
                                             §      MAGISTRATE JUDGE GARGIULO
Versus                                       §
NOR GOLIATH in rem                           §
GOLIATH OFFSHORE HOLDING                     §
PRIVATE LIMITED in personam                  §
EPIC COMPANIES, LLC in personam              §
EPIC APPLIED TECHNOLOGIES,                   §
LLC in personam                              §
                                            ORDER

         Considering the foregoing Motion to Permit Cargo and Repair Operations and Movement

of Vessel;

         IT IS ORDERED that the United States Marshal for the Southern District of Mississippi

be and hereby is directed and authorized to permit repairs and cargo operations to continue aboard

the NOR GOLIATH (“the Vessel”), while the Vessel is under arrest, and to permit movement or

shifting of the NOR GOLIATH from the location where the Vessel is arrested to such other berth

or anchorage located within the jurisdiction of this Court, all while continuing to remain in the

Marshal’s custody.

         Plaintiff has agreed to release and hold harmless, and indemnify the United States of

America, the United States Marshal, their agents, servants, employees, and all others for whom
       Case 1:19-cv-00395-HSO-JCG Document 5 Filed 07/17/19 Page 2 of 2



they are responsible, from any and all liability or responsibility for claims arising out of the

movement of the Vessel and/or arising out of the cargo loading/unloading operations of the Vessel.

       Gulfport, Mississippi, this 17th day of July, 2019.




                                               s/   John C. Gargiulo
                                             UNITED STATES MAGISTRATE JUDGE




Presented by:
/s/ G. Robert Parrott II
G. Robert Parrott II
(MSB No. 103970)
ADAMS AND REESE LLP
701 Poydras Street, Suite 4500
New Orleans, Louisiana 70139
Telephone:     504-585-0336
Facsimile:     504-553-9776
robert.parrott@arlaw.com
Attorneys for Dan Bunkering (America) Inc.
